Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant's submission filed on 12/17/2020. Claims 1-13 are pending. 
Allowable Subject Matter
Claims 1-13 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to a process for routing packets between networks utilizing filtering device.

The examiner finds applicant’s remarks for patentability made on 12/17/2020 to be persuasive. The examiner further finds applicant’s claim amendment(s) filed on 12/17/2020, to be sufficient to overcome the prior art. The examiner notes the applicant has amended each independent claim to now recite the feature(s) of, “causing a communication control device in the communication system to execute a communication route-setting process of, in accordance with routing information, for packets being transmitted from the specific network to the first network, defining a path leading from the specific network side to the first network to be branched in the second network, controlling the path such that a first path of the branched path is set as a path in which a packet leading to a predetermined address space including an address of the specific device leads to the first network via the filter device, and a second path of the branched path is set as a path leading to the first network in which the predetermined address space is excluded from an address space of the first network without passing through the filter device”. The examiner contends that neither . 7,092,357) alone or in combination teaches applicant’s newly amended claim feature(s) noted above in conjunction with the other limitation feature(s) of applicant’s independent claims. As such the examiner contends that applicant’s claim amendment(s) in conjunction with applicant’s remarks submitted on 12/17/2020 satisfies the record as a whole.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendments. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gauvin; William (US Patent No. 7,735,116), Schwab; Stephen A. (US Patent No. 6,920,493) and Hurst; David (US Patent No. 8,176,561).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
(571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497